UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2012 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. Poplar Forest Partners Fund A Series of Advisors Series Trust www.poplarforestfunds.com Semi-Annual Report March 31, 2012 POPLAR FOREST PARTNERS FUND April 27, 2012 To my Partners, My September 2011 letter to you included a section on uncertainty and how, in our opinion, uncertainty can create opportunity.At that time, investors were still trying to sift through the troubling information coming out of Europe.As I said then, “In my opinion, these worries are amply reflected in the valuation of stocks today.Over time, I expect these issues to be addressed.As worries dissipate, the valuation of stocks should improve.”Six months later, the situation looks much less worrisome and the valuation of stocks has improved.As a result, our portfolio of common stocks has produced a solid double digit return. Our investments in financial service companies bore the biggest direct impact of the worries around Europe.Investors feared a domino effect of failing European banks dragging down their U.S. counterparts.To date, fears of banking contagion have proved unfounded.In addition, the biggest U.S. banks have been dramatically increasing their capital ratios and improved capital levels have begun to engender increased investor confidence.The Federal Reserve is overseeing this capital building process and the biggest U.S. banks are now obligated to submit annual capital plans for review in the Fed’s stress test process. The Bank Stress Test Process – Generally Positive Results While Bank of America has yet to materially increase its dividend, the recent stress test process pointed out the tremendous progress the bank has made.Bank of America demonstrated a capital position almost 20% higher than the minimum requirement in the Federal Reserve’s most stressful scenario (an 8% decline in real gross domestic profit, unemployment of 13%, another 20% decline in home prices and a greater than 50% decline in stock prices).Skeptics, convinced that Bank of America needed to raise more capital, were informed that the Federal Reserve disagreed. In Bank of America’s case, as investor uncertainty about its capital position diminished, the stock rallied.In the first three months of this year, the shares appreciated by 72% or the equivalent of $43 billion of market capitalization.While owning Bank of America hurt our results last year, it has helped this year.Still, Bank of America has a lot of work to do and it will take time for observers to believe the bank’s progress is sustainable. Two other portfolio holdings that passed the stress test were J.P. Morgan and State Street.These companies announced Federal Reserve-approved plans to increase dividends and buy back stock.In J.P. Morgan’s case, the dividend was increased by 20% while a $12 billion share buyback was announced.State Street announced a 33% increase in its dividend and a $1.8 billion share buyback.At current prices, the J.P. Morgan and State Street repurchase announcements equal 7-8% of the companies’ market values. 2 POPLAR FOREST PARTNERS FUND Citigroup did not fare as well.Basically, the stress test demonstrated that the company’s capital position was strong, just not quite strong enough to allow for the level of dividends and repurchases that Citigroup’s management team had requested.While investors were initially concerned that Citigroup had “failed” the test, their scores were high enough to engender confidence.Citigroup may submit a revised capital plan in a few months and we may still get a dividend increase and/or a repurchase announcement before the end of the calendar year. Results and Outlook The solid results from the bank stress tests plus a small increase in interest rates led to very solid performance from our financial investments – the largest industry exposure in the Fund.The strong contribution from financial service company investments was partially offset by a few company specific developments in other areas, but despite that, we’re pleased with our recent results. Average Annual Total Returns as of March 31, 2012 Since Inception 6 Months 1 Year (12/31/09) Poplar Forest Partners Fund: Class A shares; with load +21.36% -2.06% +7.97% Class A shares; without load +27.76% +3.08% +10.47% Institutional Class shares +27.90% +3.35% +10.74% S&P 500® Index +25.89% +8.54% +13.26% Expense Ratio A Shares: 1.61% Gross; 1.25% Net of fee waiver Expense Ratio Institutional Shares: 1.36% Gross; 1.00% Net of fee waiver Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 877-522-8860.Performance for Class A shares with load reflects a maximum 5.00% sales charge.Class A shares without load does not take into account any sales charges which would reduce performance.The Adviser has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses (excluding acquired fund fees and expenses, interest, taxes and extraordinary expenses) through January 28, 2013. The biggest positive contributors to our results were Bank of America (up 72%), Citigroup (up 39%), J.P. Morgan (up 38%) and Lincoln National (up 36%).These financial service companies benefitted from the positive developments discussed above.The biggest detractors from our results were Apollo Group (down 28%), Electronic Arts (down 20%), and R.R. Donnelley (down 14%).Apollo Group suffered from weaker than expected new student enrollment, Electronic Arts was hurt by concerns about the company’s future growth and margins and R.R. Donnelley 3 POPLAR FOREST PARTNERS FUND shares were penalized over a big contribution to its pension plan.We remain patiently confident in these companies and believe better days are coming. We are currently invested in 31 companies that collectively trade at a 15-20% discount to the broad market’s price to earnings ratio.While stock prices have increased impressively from the lows of three years ago, we continue to view stocks as being attractive relative to other investment alternatives as we believe investor uncertainty remains elevated.As the old saying goes, we expect the market to continue to climb a wall of worry. While there has been progress with respect to key investor concerns (bank capital levels, the U.S. political landscape and the financial crisis in Europe), there is still much work to be done.Importantly, the stress test process should put to rest concerns with bank capital in the U.S. – in Europe, bank capital issues are supposed to be settled by summer.Meanwhile, the U.S. presidential race has narrowed to a Mitt Romney versus President Obama contest.Across the pond, there is plenty of hard work ahead.While Greece technically defaulted on its debt without triggering a global financial meltdown, interest rates on newly issued Greek debt, as well as outstanding Spanish, Italian and Portuguese debt, remain worrisomely high.Despite these lingering concerns, stock prices have continued to increase with a pattern of higher highs and higher lows. One characteristic of the stock market’s recent increase has been a near absence of volatility.There are many things investors can worry about: high oil prices, continued unrest in the Middle East and Europe, slowing growth in China, the long-term structural U.S. Federal budget deficit and the potential for reduced fiscal and monetary stimulus.On the other hand, there is plenty of good news: an improving U.S. economy with growing employment, an apparent bottom in housing, solid corporate earnings and very stimulative monetary policy.Volatility is apt to return as investors’ focus shifts back and forth between the good and worrisome news.Multi-year bull markets have always included occasional corrections as two or three steps forward have been followed by one step back. In the three years since the market bottomed in 2009, stocks have experienced eight corrections of 5% or more (see below).Despite these periodic setbacks, stocks, as measured by the S&P 500® Index, have increased over 100% from the March 9, 2009 low.While we remain excited about the prospects for our portfolio, we would not be surprised to see more corrections as the market continues to move higher.We would view corrections as an opportunity to add to our investments. 4 POPLAR FOREST PARTNERS FUND Date of Date of S&P 500 Closing S&P 500 Closing % High Low High Price Low Price Change 3/26/09 3/30/09 -5.4
